DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12-14 and 16-17  is/are rejected under 35 U.S.C. 102a1 as being anticipated by Walsh et al. 20170236627.
Referring to claim 12, Walsh discloses a method, comprising: rotating a rotor (see fig. 3, rotating shaft for motor 13) of a device about a longitudinal axis and within a housing  (see paragraph 0111 rotor located within a housing) of the device; generating, with a stator assembly (21) of an axial gap generator positioned adjacent to a rotor assembly (15) of an axial gap generator, a voltage signal as a function of a gap spacing (106) between the stator assembly and the rotor assembly (see paragraph 0009) , the gap spacing parallel to the longitudinal axis, the rotor assembly (11) of the axial gap generator coupled to the rotor ( rotating shaft of motor 13) of the device; and varying, with the stator assembly, the voltage signal based on the gap spacing in response to a displacement of the rotor relative to the stator assembly (see paragraph 0101, voltage is varied as rotor is moved).
Referring to claim 13, Walsh discloses   the device is a downhole device ( as broadly claimed Walsh discloses a flux pump which is capable of being used downhole, see paragraph 0077).
Referring to claim 14, Walsh discloses the device is a pump ( see Abstract,). 
Referring to claim 16, Walsh discloses the voltage signal is linearly proportional to the gap spacing ( see fig 12, the voltage signal is linearly proportional to gap spacing between 10 mm and 16mm).
Referring to claim 17, Walsh discloses the voltage signal is non-linearly proportional to the gap spacing (see fig 12, the voltage signal is linearly proportional to gap spacing between 2 mm and 10 mm).

Allowable Subject Matter
Claims 15, 18-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIOVANNA WRIGHT whose telephone number is (571)272-7027. The examiner can normally be reached M-F 8 am- 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571- 272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Giovanna Wright/           Primary Examiner, Art Unit 3672